Citation Nr: 0603497	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-11 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from October 1944 to January 
1946.  He died in February 1998.  The appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the appellant's claim for service 
connection for the cause of the veteran's death.

In February 2005, the Board granted the appellant's motion to 
advance her case on the docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).  Later that month, the 
Board remanded the claim for additional development, 
including obtaining a new VA opinion or opinions as to the 
cause or causes of the veteran's death.  The requested 
development has taken place, and the Board will therefore 
decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  At the time of his February 1998 death, the veteran was 
service-connected for grand mal epilepsy, rated 60 percent 
disabling.

2.  The death certificate lists the cause of the veteran's 
death as acute myocardial infarction, with other significant 
conditions contributing to death but not related to the 
myocardial infarction being congestive heart failure (CHF) 
and chronic obstructive pulmonary disease (COPD).  The 
terminal emergency room note indicated the veteran's death 
was secondary to cardiopulmonary arrest.

3.  There is no competent evidence that the veteran developed 
nicotine dependence during service.

4.  The preponderance of the competent, probative evidence of 
record indicates that the veteran's service-connected 
epilepsy did not cause or contribute to his death.

5.  The preponderance of the competent, probative evidence of 
record reflects that neither the veteran's CHF nor COPD, nor 
any cardiovascular or pulmonary disorders that contributed to 
his death, were related to service, and that a cardiovascular 
disorder did not arise within a year of separation from 
service.


CONCLUSIONS OF LAW

1.  The veteran's death was not secondary to service-incurred 
nicotine dependence.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
3.312 (2005); VAOPGCPREC 19-97 (May 13, 1997).

2.  The veteran's service-connected epilepsy neither caused 
nor contributed to his death.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2005).

3.  The cardiovascular and pulmonary disorders that 
contributed to the veteran's death were not related to 
service, and a cardiovascular disorder may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

4.  Disability caused in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the appellant's February 1998 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's November 1998 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, December 2005 readjudication of 
the veteran's claim, VA provided VCAA notice in the RO's 
March 2001 letter and the Appeals Management Center's (AMC's) 
February and June 2005 letters.  These letters met the notice 
requirement.  In the RO's March 2001 letter and February 2005 
letters, the RO and AMC told the appellant they were working 
on her claim for service connection for the cause of the 
veteran's death and explained how to establish entitlement to 
this benefit.  The AMC's February 2005 letter also indicated 
the information or evidence needed from the appellant and the 
respective responsibilities of the veteran and VA in 
obtaining it.  The AMC also wrote in its February 2005 
letter: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The AMC repeated this 
last request in its June 2005 letter.  Thus, these letters 
complied with all of the elements of the notice requirement, 
and constituted subsequent VA process that afforded the 
appellant a meaningful opportunity to participate effectively 
in the processing of her claim.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

Moreover, VA obtained the veteran's SMRs and all identified 
treatment records, and, as directed by the Board, the AMC 
obtained medical opinions as to the cause of the veteran's 
death.  There is no indication that any other records exist 
that should be requested, or that any pertinent evidence was 
not received.  The Board notes the argument of the 
appellant's representative in its December 2005 Statement of 
Accredited Representative in Appealed Case (VA Form 646) that 
the AMC did not specifically ask the appellant to provide 
information about the veteran's smoking history, and 
therefore failed in its duty to assist her in developing this 
issue.  However, the appellant in her June 1999 Substantive 
Appeal (VA Form 9) advanced the argument that the veteran's 
death was "most certainly caused by the smoking and nicotine 
dependency he developed while on active duty."  Moreover, in 
its March 2001 letter, the RO specifically asked the 
appellant to provide evidence that smoking was related to the 
cause of death.  The appellant was thus aware of the 
relevance of the veteran's smoking to the issue on appeal, 
and the RO's request for smoking-related evidence, as well as 
the AMC's two requests for the appellant to let it know of 
any other evidence or information that would support her 
claim and to send any evidence in her possession that 
pertained to the claim, satisfied VA's duty to assist her in 
obtaining evidence to substantiate her claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street."); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i) (2005) (requiring claimants to 
cooperate fully with VA's reasonable efforts to obtain 
Federal and non-Federal records).  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any 
veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children...."  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability that either was incurred in or 
aggravated by service was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).

The February 1998 death certificate lists the cause of death 
as acute myocardial infarction.  There are no disabilities 
listed in response to the question, "Due to or the 
consequence of."  Listed as other significant conditions 
contributing to death but not related to the immediate cause 
of death are CHF and COPD.  The February 1998 terminal 
emergency room note indicated that the veteran's death was 
secondary to cardiopulmonary arrest.  At the time of his 
death, the veteran was service-connected for grand mal 
epilepsy, evaluated as 60 percent disabling.

As indicated above, the appellant argued in her Substantive 
Appeal and elsewhere that the veteran's tobacco abuse caused 
or materially contributed to the veteran's death, and it has 
also been contended that the veteran's service-connected 
epilepsy caused or materially contributed to his death.  

The Board notes that in July 1998, the Internal Revenue 
Service Restructuring and Reform Act of 1998 (IRS Reform Act) 
was enacted into law as Public Law No. 105- 206.  In 
pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West 2002).  However, section 1103 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998.  In the instant case, after appellant 
filed a claim for service connection for the cause of the 
veteran's death in February 1998, which was denied by a 
November 1998 rating decision, she filed a June 1999 
Substantive Appeal in which she argued that his death was due 
to nicotine dependency incurred in service.  In an October 
2002 rating decision, the RO denied service connection for 
the cause of the veteran's death, on the grounds that 
appellant did not file a "claim" for service connection for 
the cause of the veteran's death based on tobacco use until 
the June 1999 Substantive Appeal, and therefore, the June 
1999 tobacco use "claim" was precluded by law.  However, as 
indicated in the Board's February 2005 remand, since 
appellant's February 1998 claim for service connection for 
the cause of the veteran's death, regardless of the legal 
theory advanced at that time for such benefit, was filed 
before June 9, 1998, this claim is not affected by the IRS 
Reform Act.

VAOPGCPREC 19-97 (May 13, 1997) provides that where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service which led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence and 
resulting disability or death may be service connected on 
that basis pursuant to section 3.310(a).  Such secondary 
service connection may be established only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death which is the basis of the claim  
According to GC, the two principal questions in resolving a 
claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  The Board is bound by the precedent 
opinions of the General Counsel.  38 U.S.C.A. §7104.

As to the question whether the veteran's death was due to his 
tobacco use caused by nicotine addiction, the first question 
to be answered under the above legal principles is whether 
the veteran acquired a dependence on nicotine during service.  
The only reference to smoking in the SMRs is contained in a 
document entitled, "Chief Complaint-Condition on 
Admission-Previous Personal History" from the veteran's 
December 1945 through January 1946 hospitalization for grand 
mal epilepsy.  In the space provided for habits (alcohol, 
tobacco, drugs) in that document, it is noted that the 
veteran was a smoker.  The first reference in the post-
service medical records regarding the veteran's tobacco use 
appears to be an October 1996 St. Mary's Hospital emergency 
department admission record that indicates the veteran was a 
cigarette smoker, followed by a November 1996 discharge 
summary from the same hospital that characterized the veteran 
as a "one pack a day cigarette smoker with chronic cough and 
sputum production."  Subsequently, a handwritten April 1997 
progress note of Dr. "L.G." indicated that the veteran had 
quit smoking.  Thus, while the evidence reflects that the 
veteran smoked some during his military service, it does not 
indicate that he developed a nicotine addiction during 
service that led to continued tobacco use after service.  As 
the Board cannot make its own independent medical 
determinations, Evans v. West, 12 Vet. App. 22, 30 (1998), it 
sought a medical opinion as to this question in the February 
2005 remand.  In an October 2005 opinion that addressed only 
the question of nicotine addiction, the physician reviewed 
the claims file and noted the in-service and post-service 
references to smoking and quitting, and concluded: "Upon 
review of the available information, it would be mere 
conjecture to attempt to opine on nicotine dependence or 
addiction with regard to the veteran."  In a November 2005 
opinion addressing this and other issues, the physician wrote 
that "any patient who continues to smoke cigarettes in the 
presence of significant heart or lung disease should be 
considered addicted to nicotine.  The available records do 
not allow an opinion on whether the nicotine addiction in the 
case of [the veteran] developed during, before or after his 
service years."  The physician also opined that the 
veteran's smoking contributed to his cardiac and pulmonary 
problems to the degree of about 20 percent.

Based on the above, service connection for the cause of the 
veteran's death secondary to nicotine dependence must be 
denied.  Although one VA physician indicated that he 
considered the veteran addicted to nicotine, and that the 
nicotine contributed to the veteran's cardiac and pulmonary 
problems, the Board need not reach the question of whether 
the nicotine dependence was the proximate cause of the 
cardiac and pulmonary disabilities that contributed to his 
death.  This is because, under the governing law, in 
particular VAOPGCPREC 19-97, it must first be determined 
whether the veteran acquired a dependence on nicotine during 
service, and there is no competent evidence that this 
occurred here.  Of the only two physicians that addressed 
this question, one stated that any opinion on this question 
would be "mere conjecture," and the other stated that the 
available records did not allow for such an opinion.  There 
is therefore no basis in these opinions for a finding of 
service connection for the cause of the veteran's death.  See 
Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology 
equivalent to "may or may not" is an insufficient basis for 
an award of service connection).  Moreover, although the 
appellant has expressed her opinion that the veteran's death 
was caused by the nicotine dependence he developed in 
service, she does not possess the requisite expertise to 
opine on this etiological question.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  Thus, there is no competent evidence 
that the veteran developed nicotine dependence during 
service, and under the applicable regulations, such a showing 
must be made in order to establish service connection for the 
cause of a veteran's death secondary to nicotine addiction.

As to whether the veteran's service-connected epilepsy caused 
or contributed to his death, as noted the veteran was 
hospitalized for this disorder during service and 
subsequently granted service connection for it, with an 
evaluation that was increased to 60 percent in July 1956, 
effective May of that year.  The veteran underwent multiple 
VA examinations in the years following, including in March 
1948, March 1951, May 1955, June 1959, and June 1961.  The 
May 1955 VA examination indicated that he averaged one 
seizure per month in 1951, one seizure every other month in 
1953, and had had no seizure for over a year at the time of 
the May 1955 VA examination.  At the June 1959 VA 
examination, the neurological examination was grossly normal, 
and the veteran was noted to have made a satisfactory marital 
and job adjustment, was taking Dilantin and Phenobarbital, 
and the veteran indicated that he experienced "warning 
attacks" as frequently as once or twice per week, and major 
convulsive manifestations from five to eight times per year.  
There were similar findings at the June 1961 VA examination.

St. Mary's Hospital admission records of April 1993 noted a 
history of epilepsy for which the veteran was taking Dilantin 
and Phenobarbital and that his last seizure had been one year 
previously.  Subsequently, the November 1996 St. Mary's 
Hospital discharge summary indicated that the veteran had 
taken Dilantin for his seizures since he was small.  A 
November 1997 private treatment note indicated that the 
veteran still took Dilantin and Phenobarbital.  In the last 
treatment note prior to the date of his death, the veteran 
voiced no complaints and indicated that he felt better than 
ever.  The diagnosis included epilepsy.  The terminal 
emergency room note of February 1998 did not note the 
veteran's seizure disorder, except to indicate that the 
veteran's family had stated that his sudden onset of 
unresponsiveness had "looked like a seizure."  As noted, 
this emergency room note attributed the veteran's death to 
cardiopulmonary arrest.

In March 2002, a VA physician reviewed the claims file and 
provide an opinion via report of contact that the veteran's 
service-connected epilepsy did not materially or 
substantially contribute to the veteran's demise.  However, 
because of the lack of a rational offered to support this 
opinion, the Board requested an additional medical opinion, 
and one was provided by a VA physician in October 2005.  The 
physician reviewed the above medical history, noted that the 
veteran's epilepsy was well-controlled for many years, and 
concluded that the veteran's epilepsy did not contribute to 
his death.  Similarly, another VA physician in November 2005 
noted the terminal hospital records indicated that the 
veteran reached the hospital with no pulse, no EKG rhythm, no 
blood pressure, with fixed and dilated pupils, and that the 
veteran was in full arrest and could not be revived by 
cardiopulmonary resuscitation.  Based on these facts, the VA 
physician also found that the veteran's death most likely did 
not occur due to a seizure.

Based on the above, service connection for the cause of the 
veteran's death secondary to his service-connected epilepsy 
must be denied.  The two VA physicians accurately 
characterized the evidence of record and explained their 
conclusions that the veteran's epilepsy did not cause his 
death from cardiopulmonary arrest or myocardial infarction, 
and these opinions therefore constitute competent evidence.  
Cf. Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).  While the veteran's family members were competent 
to observe that it appeared he was having a seizure, Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), they were not 
competent to opine as to whether he was in fact having a 
seizure due to his epilepsy or whether it caused or 
contributed to his death.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  The preponderance of the competent evidence thus 
indicates that the veteran's death was not related to his 
service-connected seizure disorder.

In addition, the preponderance of the evidence also reflects 
that the myocardial infarction and cardiopulmonary arrest 
that caused the veteran's death and the cardiovascular and 
pulmonary disorders that contributed to it were not related 
to service, and that any cardiovascular disease did not arise 
within a year of service.  See 38 C.F.R. §§ 3.307(a); 
3.309(a) (2005) (allowing presumptive service connection for 
chronic diseases including cardiovascular disease that 
manifest to a compensable degree within a year of service).  
There were no cardiovascular or pulmonary problems noted 
during service, and the only disability noted in the January 
1946 certificate of disability for discharge and associated 
documents was epilepsy.  The multiple VA examinations in the 
years following service do not show any cardiovascular or 
pulmonary abnormalities, other than a May 1955 chest X-ray 
that showed that the right hemidiaphragm was flattened and 
tented by pleural thickening, but the same X-ray showed the 
heart to be normal in size and configuration and the lungs 
clear.  The next mention of cardiovascular or pulmonary 
problems appear to be the above-noted November 1996 St. 
Mary's hospitalization records, which include chest x-ray 
studies showing cardiac enlargement, an atherosclerotic 
aorta, blunting of the right lateral costophrenic recess 
noted as most likely due to small pleural effusion, diffuse, 
bilateral pulmonary congestive changes with increased 
pulmonary vascular markings, and bilateral pleural effusion.  
The radiographic impressions included moderate cardiomegaly 
and underlying chronic interstitial lung disease.  Diagnoses 
included acute respiratory failure, resolved; chronic 
respiratory failure; severe chronic bronchitis/emphysema; 
congestive heart failure; arteriosclerotic cardiovascular 
disease with left heart failure.

The only VA opinion that addressed the potential relationship 
of the above cardiovascular and pulmonary disorders to the 
veteran's military service is that of November 2005, which 
states that the etiology of the veteran's chronic 
cardiomyopathy with congestive heart failure and chronic 
respiratory failure could not be established with certainty 
without pulmonary function, cardiac stress tests, coronary 
angiogram or autopsy reports, but that these disorders were 
most likely due to ischemic cardiomyopathy, coronary artery 
disease, and COPD with possible emphysema.  He noted as 
significant findings the dilated left ventricle, diffuse 
hypokinesis of cardiac motion, a left ventricular ejection 
fraction of about 20 percent and flattening of a 
hemidiaphragm on chest X-ray.

The above evidence reflects that the veteran's cardiovascular 
and pulmonary disorders that contributed to his death first 
arose many years after service, and the only medical opinion 
as to the etiology of this disorders indicated that the 
etiology could not be established with certainty, but did not 
attribute them to service.  The preponderance of the 
competent evidence therefore reflects that these disorders 
were not related to service and the cardiovascular disorder 
did not arise within a year after separation from service.

In sum, the preponderance of the competent, probative 
evidence reflects that the veteran did not acquire a 
dependence on nicotine during service, his service-connected 
epilepsy did not cause or contribute to his death, his 
cardiovascular disease did not arise within a year after 
service, and the cardiovascular and pulmonary disorders that 
contributed to the veteran's death were not related to 
service.  The benefit-of-the-doubt doctrine is therefore not 
for application, and the claim for service connection for the 
cause of the veteran's death must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).



	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


